EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Claim 4, line 8		replace “can be optionally” with “may be optionally”

Claim 8, line 7		replace “which can” with “which may”


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  Claims 1, 3-9, 13, and 19 are allowed.

The present invention is drawn to an oxo-nitrogenated iron complex having general formula (I) in which R1 and R2 are methyl groups, R3 is selected from the group consisting of phenyl and phenyl groups substituted with one or more methyl, ethyl, isopropyl, or t-butyl groups, X is chlorine, and n is 2 or 3.  
Another embodiment of the invention is a catalytic system for the (co)polymerization of conjugated dienes comprising the oxo-nitrogenated iron complex and at least one co-catalyst. A further embodiment of the invention is a process for the polymerization 1,3-butadiene or isoprene in the presence of the catalytic system.  See claims for full details.

Subject of claims is patentably distinct over the closest reference, Brookhart et al. (US 6,710,007), cited previously.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”










Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        July 12, 2022